In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00223-CV

____________________


IN RE D&P HOLDINGS, INC. d/b/a DIVERSIFIED INSURANCE

FACILITIES, JOHN F. ARMSTRONG AND G. EDWARD GOODWIN 

 


Original Proceeding 



MEMORANDUM OPINION

	Relators D&P Holdings, Inc. d/b/a Diversified Insurance Facilities, John F.
Armstrong, and G. Edward Goodwin filed a petition for writ of mandamus, in which they
contend the trial court abused its discretion when it disqualified relators' counsel.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.
1992).  After reviewing the mandamus record and petition, we conclude that the relators have
not demonstrated an abuse of discretion by the trial court.  Accordingly, we lift our stay order
of May 22, 2009, and we deny the petition for writ of mandamus.
	PETITION DENIED.
									PER CURIAM

Submitted on June 1, 2009
Opinion Delivered June 11, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.